Exhibit 10.1
 
Execution Version
 

 
First Amendment
 
to
 
Fourth Amended and Restated Credit Agreement
 
Among
 
Linn Energy, LLC
as Borrower,
 
BNP Paribas,
as Administrative Agent,
 
and
 
The Lenders Signatory Hereto
 
Effective as of May 15, 2009
 

Houston 4003896v.2
 
 

--------------------------------------------------------------------------------

 

First Amendment to fourth Amended and Restated Credit Agreement
 
This First Amendment to fourth Amended and Restated Credit Agreement (this
“First Amendment”) executed effective as of May 15, 2009 (the “First Amendment
Effective Date”) is among Linn Energy, LLC, a limited liability company formed
under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).
 
Recitals
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Fourth Amended and Restated Credit Agreement dated as of April
28, 2009 (the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.           Defined Terms.  Each capitalized term which is defined in
the Credit Agreement, but which is not defined in this First Amendment, shall
have the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this First Amendment refer to the Credit
Agreement.
 
Section 2.           Amendments to Credit Agreement.
 
2.1           Definitions.  Section 1.02 is hereby amended by adding or amending
and restating the following definitions:
 
“‘Agreement’ means this Fourth Amended and Restated Credit Agreement, as amended
by that certain First Amendment to Fourth Amended and Restated Credit Agreement,
dated as of May 15, and as the same may from time to time be further amended,
modified, supplemented or restated.”
 
2.2           Section 9.18.  Section 9.18 is hereby amended and restated in its
entirety to read as follows:
 
“Section 9.18    Swap Agreements.  Neither the Borrower nor any of its
Subsidiaries will enter into any Swap Agreements with any Person other than (a)
Swap Agreements in respect of commodities (i) with an Approved Counterparty,
(ii) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such

Houston 4003896v.2
 
Page 1

--------------------------------------------------------------------------------

 

Swap Agreement is executed, 85% of the reasonably anticipated projected
production from Proved Properties for each month during the period during which
such Swap Agreement is in effect for each of crude oil and natural gas,
calculated separately, for the remainder of the calendar year plus the next two
full calendar years succeeding the execution of such Swap Agreement and 70% of
the reasonably anticipated projected production from Proved Properties for each
month during the period during which such Swap Agreement is in effect for each
of crude oil and natural gas, calculated separately, for each month thereafter,
and (iii) the notional volumes for which do not exceed the current net monthly
production (regardless of projected production levels) at the time such Swap
Agreement is executed, calculated separately for each of crude oil and natural
gas, and (b) Swap Agreements in respect of interest rates with an Approved
Counterparty, which effectively convert interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed (i) on or before December 31, 2009,
110% and (ii) thereafter 100%, of the then outstanding principal amount of the
Borrower’s Debt for borrowed money which bears interest at a floating
rate.  Notwithstanding anything to the contrary in this Section 9.18, there
shall be no prohibition against the Borrower entering into any “put” or “call
spread option” contracts or commodity price floors so long as such agreements
are entered into for non-speculative purposes and in the ordinary course of
business for the purpose of hedging against fluctuations of commodity prices.”
 
Section 3.           Conditions Precedent.  The effectiveness of this First
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 3,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:
 
3.1           Payment by the Borrower to the Administrative Agent of all fees
and other amounts due and payable on or prior to the First Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower.
 
3.2           The Administrative Agent shall have received multiple counterparts
of this First Amendment from the Majority Lenders.
 
3.3           The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
3.4           No Default or Event of Default shall have occurred and be
continuing as of the First Amendment Effective Date.
 
Section 4.           Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this First
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and correct in all material
respects as though made on and as of the First Amendment Effective Date

Houston 4003896v.2
 
Page 2

--------------------------------------------------------------------------------

 

(unless made as of a specific earlier date, in which case, was true as of such
date); and (b) that after giving effect to this First Amendment and to the
transactions contemplated hereby, no Defaults exist under the Loan Documents or
will exist under the Loan Documents.
 
Section 5.           Miscellaneous.
 
5.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this First Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this First Amendment.
 
5.2           Ratification and Affirmation of Obligors.  Each of the Obligors
hereby expressly (i) acknowledges the terms of this First Amendment, (ii)
ratifies and affirms its obligations under the Guarantee Agreement and the other
Security Instruments to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guarantee Agreement and the other
Security Instruments to which it is a party and agrees that its guarantee under
the Guarantee Agreement and the other Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness as
amended hereby.
 
5.3           Counterparts.  This First Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
5.4           No Oral Agreement.  This written First Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.
 
5.5           Governing Law.  This First Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of Texas.

Houston 4003896v.2
 
Page 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.
 
BORROWER:                                                                   
 LINN ENERGY, LLC






By: /s/ Kolja Rockov                          
Kolja Rockov,
Executive Vice President and Chief Financial Officer




GUARANTORS:                                                         LINN ENERGY
HOLDINGS, LLC
LINN OPERATING, INC.
PENN WEST PIPELINE, LLC
MID-CONTINENT HOLDINGS I, LLC
MID-CONTINENT HOLDINGS II, LLC
MID-CONTINENT I, LLC
MID-CONTINENT II, LLC
LINN GAS MARKETING, LLC
LINN EXPLORATION MIDCONTINENT, LLC






By: /s/ Kolja Rockov                          
Kolja Rockov,
Executive Vice President and Chief Financial Officer



Houston 4003896                                                     
First Amendment
Signature Page - 1
 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS, as Administrative Agent, and a Lender




By: /s/ Betsy Jocher                           
Name:  Betsy Jocher
Title:    Director




By: /s/ Richard Hawthorne               
Name:  Richard Hawthorne
Title:    Director






ROYAL BANK OF CANADA, as Syndication Agent and a Lender




By: /s/ Don J. McKinnerney             
Name:  Don J. McKinnerney
Title:    Authorized Signatory






THE ROYAL BANK OF SCOTLAND plc, as a Co-Documentation Agent and a Lender




By: /s/ Lucy Walker                           
Name:  Lucy Walker
Title:    Vice President






CITIBANK, NA, as a Co-Documentation Agent and a Lender




By: /s/ James F. Reilly Jr.                   
Name:  James F. Reilly Jr.
Title:    Vice President





Houston 4003896                                                     
First Amendment
Signature Page - 2
 
 

--------------------------------------------------------------------------------

 

CALYON NEW YORK BRANCH, as a Co-Documentation Agent and a Lender






By: /s/ Tom Byargeon                        
Name:  Tom Byargeon
Title:    Managing Director




By: /s/ Sharada Manne                      
Name:  Sharada Manne
Title:    Director


BARCLAYS BANK plc, as a Co-Documentation Agent and a Lender




By: /s/ Maria Lund                              
Name:  Maria Lund
Title:    Vice President






THE BANK OF NOVA SCOTIA, as a Lender




By: /s/ Andrew Ostrov                       
Name:  Andrew Ostrov
Title:    Director






BANK OF MONTREAL, as a Lender




By: /s/ James V. Ducote                     
Name:  James V. Ducote
Title:    Director



Houston 4003896                                                     
First Amendment
Signature Page - 3
 
 

--------------------------------------------------------------------------------

 

WACHOVIA BANK, N.A., as a Lender




By: /s/ Christopher Hewitt                 
Name:  Christopher Hewitt
Title:    Vice President






SOCIETE GENERALE, as a Lender




By: /s/ Kevin Joyce                             
Name:  Kevin Joyce
Title:    Vice President






COMERICA BANK, as a Lender




By: /s/ Greg Smith                               
Name:  Greg Smith
Title:    Senior Vice President






ING CAPITAL LLC, as a Lender




By: /s/ Charles E. Hall                         
Name:  Charles E. Hall
Title:    Managing Director

Houston 4003896                                                     
First Amendment
Signature Page - 4
 
 

--------------------------------------------------------------------------------

 

FORTIS CAPITAL CORP., as a Lender




By: /s/ David Montgomery               
Name:  David Montgomery
Title:    Director




By: /s/ Ilene Fowler                             
Name:  Ilene Fowler
Title:    Director






KEYBANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Todd Coker                              
Name:  Todd Coker
Title:    AVP






CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender




By: /s/ Vanessa Gomez                       
Name:  Vanessa Gomez
Title:    Director






By: /s/ Mikhail Faybusovich             
Name:  Mikhail Faybusovich
Title:    Vice President


COMPASS BANK, as a Lender




By: /s/ Greg Determann                      
Name:  Greg Determann
Title:    Vice President

Houston 4003896                                                     
First Amendment
Signature Page - 5
 
 

--------------------------------------------------------------------------------

 

DnB NOR BANK ASA, as a Lender




By: /s/ Philip F. Kurpiewski               
Name:  Philip F. Kurpiewski
Title:    Senior Vice President




By: /s/ Thomas Tangen                     
Name:  Thomas Tangen
Title:    Senior Vice President
     Head of Corporate Banking


DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, NEW YORK
BRANCH, as a Lender




By:       _____________________
Name:
Title:






UNION BANK OF CALIFORNIA, N.A., as a Lender




By:       _____________________
Name:
Title:






U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Justin M. Alexander               
Name:  Justin M. Alexander
Title:    Vice President



Houston 4003896                                                     
First Amendment
Signature Page - 6
 
 

--------------------------------------------------------------------------------

 

ALLIED IRISH BANKS P.L.C., as a Lender




By:       _____________________  
Name:
Title:






 
Houston 4003896                                                     
First Amendment
Signature Page - 7
